Citation Nr: 1127526	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  05-03 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from March 1946 to March 1970.  He died in October 2003.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by which the RO denied the claim of entitlement to service connection for the cause of the Veteran's death.

This case was originally before the Board in March 2008, when it was remanded for additional evidentiary development.  In June 2010, the Board again remanded the case for additional development of the evidence, which has been accomplished satisfactorily.


FINDINGS OF FACT

1.  The Veteran had no service-connected disabilities during his lifetime.

2.  The Veteran is not shown to have been present in Vietnam during the Vietnam era, he is not shown to have been located in the Korean Demilitarized Zone (DMZ) between April 1, 1968, and August 31, 1971, and he is not otherwise shown to have been exposed to herbicides in service.  

3.  There is no competent evidence shows that the Veteran had a radiogenic disease or died of a condition attributable to ionizing radiation.

4.  The Veteran died in October 2003.  The death certificate lists the immediate causes of death as acute cerebral infarction/bleed due to atherosclerosis due to diabetes mellitus type II.  Another significant condition contributing to death but not resulting in the underlying cause was chronic renal failure.  These disorders began many years after service and were not caused by any incident of service.

5.  No disease or injury of service origin contributed substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The VCAA duty to notify was satisfied by way of a letter sent to the appellant in June 2004 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The notice provided in August 2009 addressed the type of information mandated by the Court in Dingess.  Any defect as to the timing of this notice was cured because the RO readjudicated the claim in the January 2010 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  The Veteran had no service-connected disabilities.  By letter dated in June 2004, the appellant was advised to submit evidence showing that any condition responsible for the Veteran's death was related to service.  In the absence of service-connected disabilities, sufficient notice was provided to satisfy the requirements set forth in Hupp.  

VA has a duty to assist in the development of the claim.  This duty includes assisting in the procurement of service medical records and pertinent treatment records and providing an examination or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a medical opinion need not be provided because there is no competent evidence reflecting even a possible nexus between any condition associated with the Veteran's death and service.  Id.; 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and private medical records.  Service personnel records were not obtained, and the RO concluded that further attempts to obtain these records would be futile.  Under such circumstances, no further search for records is required.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  As stated, no medical opinion was obtained because none is necessary.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon, supra.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death.  For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310(a).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e).

Effective August 31, 2010, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service:  chloracne, or any other acneform disease consistent with chloracne; type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  [NOTE (3):  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.]

The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary of VA has specifically determined that a presumption of service connection is warranted.  38 U.S.C.A. § 1116.

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA is adding a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:

(a)(6)(iv)  A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946; or service in which the service member was, as part of his official duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee and other enumerated conditions are satisfied.  38 C.F.R. § 3.309(d)(3).

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer become manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Discussion

The Veteran had no service-connected disabilities during his lifetime.  He died in October 2003.  The death certificate listed the immediate causes of death as acute cerebral infarction/bleed due to atherosclerosis due to diabetes mellitus type II.  Another significant condition contributing to death but not resulting in the underlying cause was chronic renal failure.  The appellant contends that service connection for the cause of the Veteran's death is warranted because the Veteran was exposed to herbicides in Vietnam and one of the contributory causes of death was diabetes mellitus type II, for which service connection on a presumptive basis is available for veterans having the requisite type of service or where the disease manifested within a year of separation.  38 C.F.R. §§ 3.307, 3.309(a), (e).  in January 2008, the appellant's representative argued that the Veteran's death was a result of radiation exposure.  38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d), 3.311.

Initially, the Board observes that the service treatment records do not mention cerebral infarctions, atherosclerosis, diabetes mellitus type II, or chronic renal failure.  Moreover, there is nothing in the service treatment records that is suggestive of any of the foregoing conditions.  The record contains no post-service medical records dated earlier than 1988.  The post-service medical evidence does not show that the above mentioned disabilities occurred in service or in the first few years following separation.  There is no competent evidence that shows that the fatal cerebral infarction, atherosclerosis, and chronic renal failure, which all had to do with the Veteran's demise, either had their onset in service, were manifested within one year after discharge or were otherwise related to service.

Regarding diabetes mellitus type II, there is no evidence of record reflecting onset within a year of separation, which took place in March 1970.  As such, it is not presumptively related to service as a chronic disability.  38 C.F.R. §§ 3.307, 3.309(a).  As stated, the appellant contends that the Veteran was exposed to herbicides in service.  A close review of the record reflects no affirmative evidence of herbicide exposure.  Furthermore, the Board notes that the Veteran's last DD Form 214 covering service from June 1967 to March 1970 reveals that he was Stateside during that period.  It follows that he was neither in Vietnam nor in the Korean DMZ during the timeframe for which herbicide exposure for Korea veterans is presumed.  

A December 2009 memorandum generated by the RO indicates that despite a thorough search, the Veteran's service personnel records were unavailable.  Service department records, however, indicate that there was no evidence to substantiate that the Veteran served in Vietnam.  In January 2008, the appellant's representative maintained that the only time in which the Veteran's ship, the USS Klondike, could have sailed in the inland waters of Vietnam would have been between January 9, 1962, the earliest date for which exposure to herbicides is presumed, and March 11, 1962, the date upon which the USS Klondike returned to San Diego.  Pursuant to an RO inquiry, the National Archives and Records Administration responded that Navy deck logs for the USS Klondike indicated that the ship was not in "brown water," namely the inland waterways of Vietnam, during the timeframe in question.  In the absence of the requisite service in Vietnam, the Veteran's diabetes mellitus type II, which indeed contributed to his death, is not presumptively service connected.  38 C.F.R. §§ 3.307, 3.309(e).  

The appellant alleges that the Veteran had active duty in Vietnam, specifically on the waters off-shore of Vietnam.  Even if true, such service does not qualify a veteran for presumptive service connection based on herbicide exposure.  The jurisprudential precedent is that a veteran must have set foot on the land mass of Vietnam, or, have been present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity) in order for presumptive service connection for the conditions listed in 38 C.F.R. § 3.309(e) to attach.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009).  The Veteran did not set foot in Vietnam and was not present in its inland waterways; as such, the he does not benefit from the presumption of herbicide exposure.

The Board observes that the appellant submitted statements from the Veteran's personal physician indicating that the Veteran's diabetes mellitus type II was due, in part, to Agent Orange exposure.  The physician's statements have no probative value because they are based on inaccurate history.  There is no record of exposure to herbicides in service or of service in Vietnam or the Korean DMZ during the relevant periods.  The Court has found that the weight of a medical opinion is diminished where the opinion is based on an inaccurate factual premise or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In answer to the representative's argument, the evidence does not show that the Veteran was a radiation exposed veteran as defined in 3.309(d)(3).  In any event, he did not die of a disease specific to radiation-exposed veterans, so service connection for the cause of the Veteran's death is not presumptively linked to service based on radiation exposure.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d)(3).  Furthermore, the Veteran did not die of a radiogenic disease, so no further inquiry under 38 C.F.R. § 3.311 need be undertaken.  Finally, neither the statements of the Veteran's physician nor any other competent medical evidence of record suggests that the Veteran's death was associated with radiation exposure.

The record contains no competent evidence of a nexus between any of the conditions causing or contributing to death and service.  Moreover, diabetes mellitus type II did not manifest in the first post-service year.  There is no evidence that the Veteran was present in Vietnam during the Vietnam era or in the Korean DMZ during the relevant timeframe, and diabetes mellitus type II, therefore, is not presumptively linked to service.  Finally, the Veteran was not a radiation exposed veteran, and he did not suffer from or die of a radiogenic disease.  Thus, his death is not linked to service presumptively or otherwise based on radiation exposure.  Since the conditions leading to the Veteran's death are not shown to be related to service, either directly or presumptively, service connection for the cause of the Veteran's death must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312.

The Board acknowledges the arguments of the appellant regarding the cause of the Veteran's death.  The Board cannot rely on these assertions, however, because opining of the cause of the Veteran's death would require medical expertise, which the appellant is not shown to possess.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

In this case, the evidence is not in relative equipoise, in which case the appellant would prevail.  Gilbert, supra.  Rather, there is absolutely no competent medical evidence of a connection between any of the enumerated direct and contributory causes of death and service.  There being no evidence in support of the appellant's claim of service connection for the cause of the Veteran's death, the claim is denied.  Alemany, supra.

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


